DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 04/20/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112b rejection and the rejection has been withdrawn.
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 8, 10, 12, 15, 20, 24, 29, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al (US 2015/0320434), as evidenced by Andrews et al (US 5914125), in view of Croizat et al (US 2014/0228786).
Regarding Claims 1 and 10, Ingram discloses a wound dressing (102, Fig. 1) comprising a wound contact layer (110, Fig. 1) operable to absorb and laterally disperse wound exudate through the layer (¶ [0046, 0065-0069]; the wound contact layer can be made of a felted absorbent foam that would have the ability to absorb and laterally disperse, at least somewhat, the exudate through the layer), the wound contact layer (110, Fig. 1) comprising a biologically acceptable polymer material such as polyurethane foam (¶ [0046, 0065-0069]); and an absorption layer (retainer layer 108, Fig. 1; ¶ [0046] indicates the retainer layer can be made of an absorbent foam that is able to distribute and collect fluids from the tissue site), the absorption layer (108, Fig. 1) being attached to the wound contact layer (110, Fig. 1; ¶ [0103]); and wherein the speed at which the wound contact layer (110, Fig. 1) absorbs wound exudate and allows it to disperse through the layer is higher than the speed at which the absorption layer (108, Fig. 1) absorbs wound exudate and allows it to disperse throughout the layer (Andrews indicates in Col. 2 lines 32-38 that the surface of a foam that has been treated with the application of heat and pressure, in other words the felted surface of the foam, has a faster rate of absorbency than the bulk of the foam; as such, the wound contact layer of Ingram, which is a felted foam, would have a faster rate of absorbency than the absorption layer which is the same type of foam but unfelted).
Ingram is silent whether the absorption layer is attached to the wound contact layer by an adhesive alone, and wherein the wound contact layer comprises at least one antimicrobial agent, and wherein the antimicrobial agent is selected from the group consisting of silver, polyhexamethylene biguanide, chlorhexidine gluconate, chitosan, chitosan derivates, octenidine, iodine and combinations of any two or more thereof.
Croizat teaches a wound dressing, thus being in the same field of endeavor, with an absorption layer (4, Fig. 5) that is attached to a wound contact layer (12, Fig. 5) by an adhesive alone (¶ [0080]; the layers can be attached adhesively or nonadhesively, which indicates when an adhesive is used it will not be used in addition to any nonadhesive methods of attachment), and wherein the wound contact layer (12, Fig. 5) comprises at least one antimicrobial agent such as silver (¶ [0081]; the wound contact layer can have an antimicrobial silver coating). Adhesive is a known method of bonding two layers of dressings together, and using an antimicrobial in the wound contact layer is known in the art to reduce the possibility of wound infection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Ingram to have the absorption layer and the wound contact layer attached to one another by an adhesive alone, and wherein the wound contact layer comprises at least one antimicrobial agent such as silver, as taught by Croizat. One of ordinary skill in the art would recognize that adhesive is a known method of bonding multiple layers of a dressing together, which would prevent the dressing from coming apart during use. This is additionally motivated by Ingram who indicates the wound contact layer and the absorption layer may be bonded to one another, but does not specify if it is with an adhesive or an adhesive alone (¶ [0103]). One of ordinary skill in the art would also recognize that using an antimicrobial coating on the wound contact layer, as motivated by Croizat (¶ [0081]), would reduce the risk of wound infection while using the dressing.
Regarding Claim 6, Ingram further discloses the wound contact layer (110, Fig. 1) comprises polyurethane foam (¶ [0046, 0065-0069]).
Regarding Claim 8, Ingram further discloses the wound contact layer (110, Fig. 1) is compressed (¶ [0066]).
Regarding Claim 12, Ingram is silent whether the absorption layer comprises an antimicrobial agent that is the same or different to the antimicrobial agent in the wound contact layer, optionally wherein the concentration of antimicrobial agent is higher in the wound contact layer than the absorption layer.
Croizat teaches the absorption layer can comprise an antimicrobial substance (¶ [0060]) which is the same or different from the antimicrobial agent in the wound contact layer (¶ [0081]; no matter what the antimicrobial in the absorbent is, it will necessarily be either the same or different from the antimicrobial in the wound contact layer). Having an antimicrobial within the absorption layer provides a sustained antimicrobial activity to the dressing to further reduce the risk of infection.
Therefore, it would have been obvious to modify the dressing of Ingram to have the absorption layer comprise an antimicrobial agent that is the same or different to the antimicrobial agent in the wound contact layer, as taught by Croizat. Having an antimicrobial within the absorption layer provides a sustained antimicrobial activity to the dressing to further reduce the risk of infection.
Regarding Claim 15, Ingram further discloses the absorption layer (108, Fig. 1) comprises polyurethane foam (¶ [0046]).
Regarding Claim 20, Ingram further discloses a backing layer (drape 106, Fig. 1), wherein the backing layer (106, Fig. 1) is permeable to air and moisture but impermeable to water droplets and bacteria (¶ [0049]), wherein the backing layer (106, Fig. 1) comprises a polyurethane film having a thickness of from 10 to 100 microns (¶ [0049]).
Regarding Claim 24, Ingram is silent regarding a second absorption layer, wherein the second absorption layer optionally comprises a superabsorbent material; and/or further comprising a skin contact adhesive material attached to at least a portion of the wound contact layer, wherein the skin contact adhesive material optionally comprises an adhesive bonded to a carrier layer wherein the skin contact adhesive material optionally comprises a silicone adhesive bonded to a polyurethane film.
Croizat teaches a wound dressing with multiple absorbent layers (¶ [0038]) for use with large wounds (¶ [0038]). The absorbent layer comprises superabsorbent polymer (¶ [0032]).
Therefore, it would have been obvious to modify the dressing of Ingram/Croizat to have a second absorption layer comprising a superabsorbent material, as taught by Croizat. This allows the dressing to be used for large wounds that are deeper than one absorbent layer is thick.
Regarding Claim 29, Ingram discloses a method of manufacturing a wound dressing (102, Fig. 1), the method comprising the steps of:
a. attaching a wound contact layer (110, Fig. 1) to an absorption layer (108, Fig. 1; ¶ [0103] indicates the two layers are bonded to one another), the wound contact layer (110, Fig. 1) comprising a biologically acceptable polymer material such as polyurethane foam (¶ [0046, 0065-0069]); wherein the speed at which the wound contact layer (110, Fig. 1) absorbs wound exudate and allows it to disperse throughout the layer is the same or higher than the speed at which the absorption layer (108, Fig. 1) absorbs wound exudate and allows it to disperse throughout the layer (Andrews indicates in Col. 2 lines 32-38 that the surface of a foam that has been treated with the application of heat and pressure, in other words the felted surface of the foam, has a faster rate of absorbency than the bulk of the foam; as such, the wound contact layer of Ingram, which is a felted foam, would have a faster rate of absorbency than the absorption layer which is the same type of foam but unfelted).
Ingram is silent whether the absorption layer is attached to the wound contact layer by an adhesive alone, and wherein the wound contact layer comprises at least one antimicrobial agent.
Croizat teaches a wound dressing, thus being in the same field of endeavor, with an absorption layer (4, Fig. 5) that is attached to a wound contact layer (12, Fig. 5) by an adhesive alone (¶ [0080]; the layers can be attached adhesively or nonadhesively, which indicates when an adhesive is used it will not be used in addition to any nonadhesive methods of attachment), and wherein the wound contact layer (12, Fig. 5) comprises at least one antimicrobial agent (¶ [0081]; the wound contact layer can have an antimicrobial coating). Adhesive is a known method of bonding two layers of dressings together, and using an antimicrobial in the wound contact layer is known in the art to reduce the possibility of wound infection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Ingram to have the absorption layer and the wound contact layer attached to one another by an adhesive alone, and wherein the wound contact layer comprises at least one antimicrobial agent, as taught by Croizat. One of ordinary skill in the art would recognize that adhesive is a known method of bonding multiple layers of a dressing together, which would prevent the dressing from coming apart during use. This is additionally motivated by Ingram who indicates the wound contact layer and the absorption layer may be bonded to one another, but does not specify if it is with an adhesive or an adhesive alone (¶ [0103]). One of ordinary skill in the art would also recognize that using an antimicrobial coating on the wound contact layer, as motivated by Croizat (¶ [0081]), would reduce the risk of wound infection while using the dressing.
Regarding Claim 32, Ingram further discloses attaching a backing layer (drape 102, Fig. 1) to the absorption layer (108, Fig. 1) using an adhesive (¶ [0050]; the adhesive can coat the entire surface of the drape and as such the drape would be attached to the absorption layer by the adhesive).
Regarding Claim 38, Ingram further discloses the wound contact layer (110, Fig. 1), when swelled and wet with wound exudate, does not expand outwardly but does expand vertically (as described in ¶ [0030-0031] of Applicant’s published application, wound contact layers that have been compressed prior to use do not expand outwardly but do expand vertically; since the wound contact layer of Ingram has been compressed as per ¶ [0066-0069], the wound contact layer of Ingram will not expand outwardly but will expand vertically).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al (US 2015/0320434), as evidenced by Andrews et al (US 5914125), in view of Croizat et al (US 2014/0228786) further in view of Addison (US 6509388).
Regarding Claim 4, Ingram/Croizat is silent whether the absorbency of the wound contact layer is less than the absorbency of the absorption layer and/or wherein the absorbency of the wound contact layer is less than 20 g/g.
Addison teaches a polyurethane foam wound dressing (Col. 1 lines 11-15), thus being in the same field of endeavor, where the absorbency of the foam is less than 20 g/g (Col. 3 line 24-28; a preferred embodiment has the foam having an absorbency of at least 5 g/g which is less than 20 g/g).
Therefore, it would have been obvious to modify the wound contact layer of Ingram/Croizat to have an absorbency of less than 20 g/g, as taught by Addison. Addison shows an absorbency of less than 20 g/g to be an adequate absorbency for wound dressings, and as such one of ordinary skill in the art would be motivated to modify the wound contact layer of Ingram/Croizat to have the absorbency taught by Addison.
Claim(s) 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al (US 2015/0320434), as evidenced by Andrews et al (US 5914125), in view of Croizat et al (US 2014/0228786) further in view of Siniaguine et al (US 2012/0215193).
Regarding Claim 14, Ingram/Croizat is silent whether the absorption layer swells by greater than 15% when fully saturated and/or wherein the absorption layer has a thickness of from 1 to 6 mm.
Siniaguine teaches a wound dressing, thus being in the same field of endeavor, where the absorption layer (absorbent pad 2, Fig. 1) has a thickness of from 1 to 6 mm (¶ [0038]; the absorbent pad can be between 1-3 mm thick) to accommodate wound exudate without the dressing feeling uncomfortable due to bulk.
Therefore, it would have been obvious to modify the absorption layer of Ingram/Croizat to have a thickness of from 1 to 6 mm, as taught by Siniaguine. This allows the dressing to accommodate wound exudate without feeling uncomfortable due to bulk.
Regarding Claim 30, Ingram/Croizat is silent whether the adhesive comprises an acrylic powder, wherein the powder is scattered onto a surface of the wound contact layer and/or the absorption layer and the wound contact layer and the absorption layer are then laminated; and/or wherein the antimicrobial agent is applied to the wound contact layer as a solution.
Siniaguine teaches applying an antimicrobial agent to a wound dressing, including a wound contact layer, where the antimicrobial agent is applied as a solution (¶ [0034, 0039], Claim 27). Applying the antimicrobial agent as a solution simplifies manufacturing of the wound dressing.
Therefore, it would have been obvious to modify the method of Ingram/Croizat to include applying the antimicrobial agent to the wound contact layer as a solution, as taught by Siniaguine. One of ordinary skill in the art would have found this obvious as it simplifies the manufacture of the wound dressing.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ingram et al (US 2015/0320434), as evidenced by Andrews et al (US 5914125), in view of Croizat et al (US 2014/0228786) further in view of Malik et al (US 2009/0092819).
Regarding Claim 39, Ingram/Croizat is silent whether the adhesive is in the form of a layer between the absorption layer and the wound contact layer and wherein the layer is porous so as to allow transmission of the wound exudate from the wound contact layer into the absorbent layer.
Croizat teaches a wound dressing, thus being in the same field of endeavor, with an absorption layer (4, Fig. 5) that is attached to a wound contact layer (12, Fig. 5) by a layer of adhesive (¶ [0080]; the layers can be attached adhesively and this adhesive would be in the form of at least a partial layer). Adhesive is a known method of bonding two layers of dressings together.
Therefore, it would have been obvious to modify the dressing of Ingram to have the absorption layer and the wound contact layer attached to one another by a layer of adhesive, as taught by Croizat. One of ordinary skill in the art would recognize that adhesive is a known method of bonding multiple layers of a dressing together, which would prevent the dressing from coming apart during use. This is additionally motivated by Ingram who indicates the wound contact layer and the absorption layer may be bonded to one another, but does not specify if it is with an adhesive layer (¶ [0103]).
Ingram/Croizat is silent whether the adhesive layer is porous so as to allow transmission of the wound exudate from the wound contact layer into the absorbent layer.
Malik teaches a pressure sensitive adhesive for use in wound dressings, thus being in the same field of endeavor, with a porous adhesive (adhesive 102 and pores 108, Fig. 1) that can be used in between layers of a wound dressing (¶ [0036]). Using a porous adhesive between layers of a wound dressing allows the layers to be bonded together effectively while also allowing for liquid to flow through the adhesive and away from the wound (¶ [0036]).
Therefore, it would have been obvious to modify the dressing of Ingram/Croizat to simply substitute the adhesive of Ingram/Croizat for the porous adhesive of Malik. This would result in a wound dressing where the wound contact layer and the absorption layer are effectively bonded together while also allowing for flow between the adhesive so that exudate can flow away from the wound (as motivated by Malik ¶ [0036]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781